            Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 1 of 21



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 NATIONAL PRESS PHOTOGRAPHERS                         §
 ASSOCIATION, TEXAS PRESS                             §
 ASSOCIATION, and JOSEPH                              §
 PAPPALARDO,                                          §
      Plaintiffs,                                     §
                                                      §
 v.                                                   § Civil Action No. 1:19-CV-00946-RP
                                                      §
 STEVEN MCCRAW, in his official capacity              §
 as Director of Texas Department of Public            §
 Safety, DWIGHT MATHIS, in his official               §
 capacity as Chief of the Texas Highway Patrol,       §
 and WES MAU, in his official capacity as             §
 District Attorney of Hays County, Texas,             §
         Defendants.



                 DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT
                   FOR DECLARATORY AND INJUNCTIVE RELIEF



       Defendants, Steven McCraw, in his official capacity as Director of the Texas Department of

Public Safety (“DPS”), Dwight Mathis, in his official capacity as Chief of the Texas Highway

Patrol, and Wes Mau, in his official capacity as District Attorney of Hays County, Texas, (“Mau”)

hereby file this their Answer to Plaintiffs’ Complaint for Declaratory and Injunctive Relief, and

respectfully submit as follows:

       1.      Defendants admit that Plaintiffs have filed this lawsuit asserting claims pursuant to

42 U.S.C. § 1983 challenging certain sections of Texas Government Code Chapter 423. Defendants

deny Plaintiffs’ characterizations of the law and their complaint, which speak for themselves.

Defendants deny the remaining allegations in this paragraph to the extent not specifically admitted.

       2.      Defendants deny that Plaintiffs are entitled to any relief or that they have suffered


                                                  1
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 2 of 21



any injury or that their rights have been violated. Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in this paragraph.

       3.       This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       4.       This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       5.       This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       6.       This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       7.       This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       8.       The Court has dismissed Plaintiffs’ preemption claims. See ECF No. 52.

Accordingly, no response to this paragraph is necessary.

                                                   2
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 3 of 21



       9.       Defendants admit that Plaintiffs have filed this lawsuit seeking the specified relief.

Defendants deny that Plaintiffs are entitled to any relief. Defendants deny the remaining allegations

in this paragraph to the extent not specifically admitted.

                                  JURISDICTION AND VENUE

       10.      Defendants admit that Plaintiffs have filed this lawsuit asserting claims pursuant to

42 U.S.C. § 1983. Defendants deny that Plaintiffs will carry their burden of establishing that the

Court has jurisdiction over this matter. Defendants deny the remaining allegations in this paragraph

to the extent not specifically admitted.

       11.      Defendants admit that Plaintiffs are seeking declaratory and injunctive relief from

this Court. Defendants deny that Plaintiffs are entitled to such relief. Defendants deny the remaining

allegations in this paragraph to the extent not specifically admitted.

       12.      Defendants have not contested venue. See ECF No. 19.

                                             PARTIES

       13.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       14.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       15.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       16.      Defendants admit that Steven McCraw is the Director of the Texas Department of

Public Safety and has been sued in his official capacity. Defendants deny Plaintiffs’ characterization

of his responsibilities. Defendants deny the remaining allegations in this paragraph to the extent not

specifically admitted.



                                                   3
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 4 of 21



       17.        Defendants admit that Dwight Mathis 1 is the Chief of the Texas Highway Patrol and

has been sued in his official capacity. Defendants deny Plaintiffs’ characterization of his

responsibilities. Defendants deny the remaining allegations in this paragraph to the extent not

specifically admitted.

       18.        Defendants admit that Wes Mau is the Criminal District Attorney of Hays County

and has been sued in his official capacity. Defendants deny Plaintiffs’ characterization of his

responsibilities. Defendants deny the remaining allegations in this paragraph to the extent not

specifically admitted.

                                    FACTUAL BACKGROUND

                                         Statutory Overview

       19.        Defendants admit that some portions of Chapter 423 were passed into law in 2013.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       20.        Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph to the extent not specifically admitted.

       21.        Defendants that some portions of Chapter 423 have been added or amended in 2015,

2017, and 2019. Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph to the extent not specifically admitted.

                                     The Surveillance Provisions

       22.        Defendants admit that Plaintiffs have accurately quoted a portion of Texas




1
 Ron Joy, the former Chief of the Texas Highway Patrol, is named in Plaintiffs’ Complaint, but he
has since retired. Chief Mathis is therefore automatically substituted pursuant to Federal Rule of Civil
Procedure 25(d), and a formal motion to substitute is forthcoming.
                                                   4
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 5 of 21



Government Code § 423.003(a). Defendants deny the remaining allegations in this paragraph to the

extent not specifically admitted.

       23.      Defendants admit that Plaintiffs have accurately quoted a portion of Texas

Government Code § 423.001. Defendants deny the remaining allegations in this paragraph to the

extent not specifically admitted.

       24.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       25.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       26.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       27.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       28.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       29.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       30.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

                a.     Defendants deny Plaintiffs’ characterization of the law, which speaks for

itself. Defendants deny the remaining allegations in this paragraph.

                b.     Defendants deny Plaintiffs’ characterization of the law, which speaks for

itself. Defendants deny the remaining allegations in this paragraph.

                c.     Defendants deny Plaintiffs’ characterization of the law, which speaks for

                                                  5
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 6 of 21



itself. Defendants deny the remaining allegations in this paragraph.

       31.      Defendants deny the allegations in this paragraph.

                                       The No-Fly Provisions

       32.      Defendants admit that Texas Government Code § 423.0045 was enacted in 2015.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants deny

the remaining allegations in this paragraph to the extent not specifically admitted.

       33.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       34.      Defendants admit that Texas Government Code § 423.0045 was amended in 2017.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants deny

the remaining allegations in this paragraph to the extent not specifically admitted.

       35.      Defendants admit that Texas Government Code § 423.0045 was amended in 2017.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants deny

the remaining allegations in this paragraph to the extent not specifically admitted.

       36.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       37.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       38.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       39.      Defendants admit that Plaintiffs have accurately quoted a portion of the FAA

Modernization and Reform Act of 2012, Pub. L. No. 112-95 § 332, 126 Stat. 11, 73 (2012).

Defendants deny the remaining allegations in this paragraph to the extent not specifically admitted.

       40.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

                                                  6
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 7 of 21



Defendants deny the remaining allegations in this paragraph.

       41.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       42.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

       43.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       44.      Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants deny the remaining allegations in this paragraph.

                                         Harm to Plaintiffs

       45.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        Plaintiffs National Press Photographers Association and Texas Press Association

       46.      Defendants deny that Plaintiffs have suffered a legally cognizable injury. Defendants

lack knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

       47.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       48.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       49.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       50.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

                                                  7
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 8 of 21



       51.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       52.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       53.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

                               National Press Photographers Association

       54.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       55.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       56.        Defendants deny that NPPA has suffered a legal cognizable injury. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

                                  NPPA Member Guillermo Calzada

       57.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       58.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       59.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       60.        Defendants deny that Mr. Calzada has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

                                                    8
             Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 9 of 21



this paragraph.

       61.        Defendants deny that Mr. Calzada has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       62.        Defendants deny that Mr. Calzada has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       63.        Defendants deny that Mr. Calzada has suffered a legally cognizable injury.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       64.        Defendants deny that Mr. Calzada has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       65.        Defendants deny the allegations in this paragraph.

       66.        Defendants deny the allegations in this paragraph.

                                     NPPA Member Brandon Wade

       67.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       68.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       69.        Defendants lack knowledge or information sufficient to form a belief about the truth

                                                    9
          Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 10 of 21



of the allegations in this paragraph.

       70.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       71.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       72.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       73.     Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       74.     Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       75.     Defendants deny Plaintiffs’ characterization of the law, which speaks for itself.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       76.     Defendants deny that Mr. Wade has suffered a legally cognizable injury. Defendants

deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in this paragraph.

       77.     Defendants deny that Mr. Wade has suffered a legally cognizable injury. Defendants

lack knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

       78.     Defendants deny that Mr. Wade has suffered a legally cognizable injury. Defendants

deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack knowledge or

                                                  10
          Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 11 of 21



information sufficient to form a belief about the truth of the remaining allegations in this paragraph.

       79.        Defendants deny the allegations in this paragraph.

       80.        Defendants deny the allegations in this paragraph.

                                      Plaintiff Joseph Pappalardo

       81.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       82.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       83.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       84.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       85.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       86.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

                                                   11
           Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 12 of 21



Defendants deny Plaintiffs’ characterization of the law, which speaks for itself. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations in

this paragraph.

       87.        Defendants deny that Mr. Pappalardo has suffered a legally cognizable injury.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       88.        Defendants deny the allegations in this paragraph.

       89.        Defendants deny the allegations in this paragraph.

                                                *****

       90.        Defendants deny the allegations in this paragraph.

       91.        Defendants deny the allegations in this paragraph.

       92.        Defendants deny the allegations in this paragraph.

                                            FIRST CLAIM

                       (Surveillance Provisions: First Amendment Violation)

       93.        Defendants repeat and incorporate by reference the answers from the preceding

paragraphs as if fully set forth herein.

       94.        This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       95.        This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

                                                   12
          Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 13 of 21



       96.     Defendants deny that Plaintiffs have suffered a legally cognizable injury. Defendants

deny Plaintiffs’ characterization of the law. Defendants lack knowledge or information sufficient to

form a belief about the truth of the remaining allegations in this paragraph.

       97.     This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       98.     This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       99.     This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       100.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       101.    Defendants deny the allegations in this paragraph.

       102.    Defendants deny the allegations in this paragraph.

       103.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

                                                  13
           Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 14 of 21



paragraph.

       104.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       105.    Defendants deny the allegations in this paragraph.

       106.    Defendants deny the allegations in this paragraph.

                                           SECOND CLAIM

                               (Surveillance Provisions: Vagueness)

       107.    Defendants repeat and incorporate by reference the answers from the preceding

paragraphs as if fully set forth herein.

       108.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       109.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       110.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       111.    This paragraph is a legal argument containing no factual allegations that require

                                                 14
           Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 15 of 21



admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       112.    Defendants deny the allegations in this paragraph.

       113.    Defendants deny the allegations in this paragraph.

       114.    Defendants deny the allegations in this paragraph.

       115.    Defendants deny the allegations in this paragraph.

                                           THIRD CLAIM

                         (No-Fly Provisions: First Amendment Violation)

       116.    Defendants repeat and incorporate by reference the answers from the preceding

paragraphs as if fully set forth herein.

       117.    Defendants deny Plaintiffs’ characterization of the law. Defendants deny the

remaining allegations in this paragraph.

       118.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       119.    Defendants deny Plaintiffs’ characterization of the law. Defendants deny the

remaining allegations in this paragraph.

       120.    Defendants deny Plaintiffs’ characterization of the law. Defendants deny the

remaining allegations in this paragraph.

       121.    Defendants deny the allegations in this paragraph.

       122.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

                                                 15
           Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 16 of 21



paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       123.    Defendants deny the allegations in this paragraph.

       124.    Defendants deny the allegations in this paragraph.

       125.    Defendants deny the allegations in this paragraph.

       126.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       127.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       128.    Defendants deny Plaintiffs’ characterization of the law. Defendants deny the

remaining allegations in this paragraph.

       129.    Defendants deny Plaintiffs’ characterization of the law. Defendants deny the

remaining allegations in this paragraph.

       130.    Defendants deny the allegations in this paragraph.

                                           FOURTH CLAIM

                                  (No-Fly Provisions: Vagueness)

       131.    Defendants repeat and incorporate by reference the answers from the preceding

paragraphs as if fully set forth herein.

       132.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

                                                 16
           Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 17 of 21



paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       133.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       134.    This paragraph is a legal argument containing no factual allegations that require

admission or denial. Defendants deny Plaintiffs’ characterization of the law. To the extent that this

paragraph can be construed to contain factual allegations, Defendants deny the allegations in this

paragraph.

       135.    Defendants deny the allegations in this paragraph.

       136.    Defendants deny the allegations in this paragraph.

       137.    Defendants deny the allegations in this paragraph.

       138.    Defendants deny the allegations in this paragraph.

                                           FIFTH CLAIM

                              (No-Fly Provisions: Supremacy Clause)

       139.    Defendants repeat and incorporate by reference the answers from the preceding

paragraphs as if fully set forth herein.

       140.    The Court has dismissed Plaintiffs’ preemption claims. See ECF No. 52.

Accordingly, no response to this paragraph is necessary.

       141.    The Court has dismissed Plaintiffs’ preemption claims. See ECF No. 52.

Accordingly, no response to this paragraph is necessary.

       142.    The Court has dismissed Plaintiffs’ preemption claims. See ECF No. 52.

Accordingly, no response to this paragraph is necessary.

                                                 17
          Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 18 of 21



       143.   The Court has dismissed Plaintiffs’ preemption claims. See ECF No. 52.

Accordingly, no response to this paragraph is necessary.

       144.   The Court has dismissed Plaintiffs’ preemption claims. See ECF No. 52.

Accordingly, no response to this paragraph is necessary.

                                     PRAYER FOR RELIEF

       (a)-(e) Defendants deny that Plaintiffs are entitled to any relief.




                                                  18
          Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 19 of 21



             THE DEFENDANT’S AFFIRMATIVE DEFENSES AND PRAYER

       Defendants reserve the right to present any and all defenses, including but not limited to

sovereign immunity, qualified immunity, lack of subject matter jurisdiction, failure to state a claim

upon which relief can be granted, and any other bases warranted by the law or facts. Defendants

request that the Court dismiss Plaintiffs’ claims with prejudice, that Plaintiffs take nothing against

Defendants by this action, that Defendants recover costs including reasonable attorney’s fees, as

applicable, and that Defendants be awarded any other relief to which Defendants may be justly

entitled under the law.




                                                  19
Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 20 of 21



                     Respectfully submitted.

                     KEN PAXTON
                     Attorney General of Texas

                     BRENT WEBSTER
                     First Assistant Attorney General

                     GRANT DORFMAN
                     Deputy First Assistant Attorney General

                     SHAWN COWLES
                     Deputy Attorney General for Civil Litigation

                     THOMAS A. ALBRIGHT
                     Chief, General Litigation Division

                     /s/ Christopher D. Hilton
                     CHRISTOPHER D. HILTON
                     Texas Bar No. 24087727
                     Deputy Chief
                     General Litigation Division
                     P.O. Box 12548, Capitol Station
                     Austin, Texas 78711-2548
                     (512) 463-2120
                     FAX: (512) 320-0667
                     christopher.hilton@oag.texas.gov

                     Counsel for Defendants Steven McCraw and Dwight Mathis



                     MCGINNIS LOCHRIDGE LLP
                     600 Congress Avenue, Suite 2100
                     Austin, Texas 78701
                     512.495.6000 (telephone)
                     512.495.6093 (telecopier)
                     mshaunessy@mcginnislaw.com

                     By: /s/ Michael Shaunessy
                     MICHAEL SHAUNESSY
                     State Bar No. 18134550

                    Attorneys for Defendant Wes Mau


                                20
          Case 1:19-cv-00946-RP Document 54 Filed 01/13/21 Page 21 of 21



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been sent by email

from the Court’s ECF system on this the 13th day of January 2021, to all counsel of record.

                                     /s/ Christopher D. Hilton
                                     Christopher D. Hilton




                                                21
